 In the Matter of TRANSUE &WILLIAMS STEEL FORGING CORPORATIONandINTERNATIONALBROTHERHOOD OF BLACKSMITHS,DROP FORGERS,WELDERS AND HELPERS,LOCAL 603 (A. F. L.)Case No. C-1951.,-Decided October11, 1941Jurisdiction:steel drop forgings industry.Unfair Labor PracticesCompany-DominatedUnion:employee -representation plan: formed by em-ployer prior to effective date of Act ; employer participated in plan admin-istration prior and subsequent to effective date of Act by representation onplan executive committee ; employer contributed financial support toplan andthe use of its time and property.Remedial Orders:disestablishment of dominated plan ordered.Mr. Max W. Johnstone,for the Board.Mr. F. W. Andrews,of Alliance, Ohio, for therespondent.Mr. RomanBeck,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed on June 16, 1941, in the name of Inter-national Brotherhood of Blacksmiths, Drop Forgers, Welders andHelpers, Local 603, affiliated with the American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint dated July 14, 1941, againstTransue & Williams Steel Forging Corporation, Alliance, Ohio,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (2) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint accompanied by notice ofhearing were duly served upon the respondent, the Union, and theTransue & Williams Steel Forging Corporation Works Council,herein called the Plan.36 N. L.R. B., No. 13.86 TRANSUE & WILLIAMS STEEL FORGING' 'CORPORATION87With respect to the unfair labor practices, the complaint allegedin substance (1)-that since 1933 the respondent engaged in. a con-tinuous plan and course of conduct to interfere with, restrain, andcoerce its employees in the exercise of the rights guaranteed in-Section 7 of-the Act; (2) that the respondent dominated and inter-`feredwith the formation and administration of the Plan, a labor'organization (a) by initiating conferences during June and July1933, for the purpose of formulating a plan of employee,representa-tion,which later became the Plan, (b) by having the plan type-written and printed at its expense, by posting copies of the planon the plant bulletin boards and in other ways seeking to persuadeits employees to accept the plan, (c) by permitting elections foremployee representatives to be held in the plant during regularworking hours, by furnishing without cost all facilities- used by thePlan in the conduct of its business, including among others ballotsand ballot boxes for use in Plan elections, stenographic services,and a meeting place for the use of the Plan committees; (d) bycompensating its employees for time spent in voting for Plan rep-resentatives and employee representatives for time spent in the con-duct of Plan business; and (e) by participating directly in themanagement and administration of the Plan through representa-tives whom it appointed to the Plan's governing body.---Pursuant to notice a hearing was held at Alliance, Ohio, on July28, 1941, before William B. Barton, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and participated in the hearing.TheUnion and the Plan were not represented.' The respondent did notfile an answer to the complaint, but its counsel entered .into a stip-ulation admitting that it had engaged in certain of the activitiesalleged in the complaint to be unfair labor practices; at the hearing,however, the respondent denied that its acts constituted unfair laborpractices.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing counsel forthe Board moved that the pleadings be amended to conform to theproof.The motion was granted without objection.During thecourse of the hearing the Trial Examiner ruled on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed ; the rulings are hereby affirmed.. At theclose of the hearing, counsel both for the Board and for the respond--ent were afforded an opportunity to file briefs with the Trial Exam-iner and to argue orally before: him; but neither availed himself ofthese privileges.. 88DECISIONS OF NATIONAL'.LABOR RELATIONS BOARD'The Trial Examiner thereafter filed his Intermediate Report,dated August 14, 1941, copies of which were duly served upon theparties.He found that the respondent had engaged in and wasengaging in unfair labor practices, within the meaning of Section8 (1) and (2), and Section 2 (6) and (7) of the Act.He recom-mended that the respondent cease and desist from its unfair laborpractices, and disestablish the Plan.Although the parties wereafforded an opportunity to file exceptions to the Intermediate Report,to submit a brief in their support, and to request oral argumentbefore the Board, they did not avail themselves of that opportunity.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation having itsmain officeand plant at Alliance, Ohio, where it is engaged in the production of.steel drop forgings, steel stampings, and steel scrap.The raw ma-terials whichit usesfor production consist in part of bar and sheetsteel, coal, and fuel oil.During 1940, the respondent's purchases ofthesematerials exceeded in value $1,500,000, and approximately 30per cent of the materials so purchased were obtained from points oilt-side the State of Ohio. Its finished products during that year ex-ceeded in value $3,000,000, and approximately 80 per cent of theseproducts were sold and transported outside the State of Ohio.,,II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Blacksmiths, Drop Forgers, Welders,and Helpers, Local 603,. is a labor organization affiliated with theAmerican Federation of Labor ; it admits to membership employees ofthe respondent.Transue & Williams Steel Forging Corporation Works Council isan unaffiliated labor organization, admitting to membership em-ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The formation and structure of the PlanIn 1933, soon after the enactment of the National Industrial Re-covery Act,, Joseph R. Gorman, the respondent's president, examinedIThe respondentconcedesthat itis engaged in, commercewithin themeaning ofSec-tion 2(6) of the Act.2The NationalIndustrial RecoveryAct (U. S'.' C., Title'15, Sec.701) went into 'effecton June 16,1933.Section 7 (a) thereof secured to employeesthe rightto self-organizationand to collective bargaining through representatives of their own choosing. TRANSUE & WILLIAMS STEEL FORGING CORPORATION89five or six plans of employee representation which had been estab-lished in other plants and discussed certain of these plans withexecutives of the employers concerned.3Thereafter Gorman metwith C. T. Kingston, the respondent's works manager, Roy E. Hess,its superintendent of maintenance, and Ernest H. Meeks, its personneldirector.Meeks described what this group did by saying ". . . wewent through them all and picked out. what we thought was best."The management then discussed the matter further with several ofthe department heads and with certain of the subordinate employees.ThereafterKingston prepared typewritten copies of a proposedPlan of Employees' Representation, herein called the Plan.About this time, Kingston wrote a letter to Meeks stating that theNational Industrial Recovery Act provided for collective bargainingin industries which brought themselves under a Code of Fair Com-petition. ' Kingston went on to say in the letter that he had hadconferences with many 'of the respondent's employees and that fol-lowing these conferences he had had typewritten a plan of employees'.representation the terms of which he briefly explained.The letterconcluded as followsI am attaching hereto several copies of this Plan. Thesecopies you are to spread on every Bulletin Board, where theycan be readilyseenand read by all employees.It is our planto have themen themselves,(without assistancefrom the management, other than asked for) hold theirnomina-tions andelections,this only however, after they shall havethoroughly read and become familiar with the Plan itself.The Plan set up seven divisions 4 of employees, and provided that.eachdivision should elect annually a representative to serve on theJoint Committee described below.After the typewritten Plan hadbeen prepared, executives of the respondent called the employeesin each division together and read the Plan to them.Meeks described what took place at one of these meetings. 'Thegroup, which included about 145 employees, assembled on the re-spondent's powerhouse lawn;Kingston,Hess, andMeeks werepresent.Kingston presided and "explained whatthe idea was, dueto the fact of the National Recovery Act and the Government atthattimethought there should be some type of collective bargaining."Hess also talkedalong similar lines.In the courseof the meeting,Kingstonread the Plan to the employees,some ofwhom askeds'Gorman testified that he obtained five or six sample plans,including those of TheBethlehem Steel Company and The J. H.Williams Drop Forge Company.Ernest H.Meeks, the respondent's personnel director,testified that the employee representation planof the Jones & Laughlin Steel Corporation was also considered.*Various occupational groups were placed in each division. 90DECISIONS,OF NATIONAL LABOR RELATIONS BOARDquestions about it, but the employees "approved each paragraph asthey went along." 5After this had been done, the employees nomi-nated persons whom they wished to serve as employee representativeson the Joint Committee for their division.The same procedure with-respect to initiating the Plan was followed in the other six divisions..Electionswere thereafter held for employee representatives onthe Joint Committee, after which" the Joint Committee voted itsapproval of the Plan. The respondent had approximately 500copies of the Plan printed at this time at its own expense' anddistributed these copies among the employees through its employmentoffice.The Joint Committee consisted of seven employee representativesand management representatives"appointed by [the Company, whosenumber] shall not be less than three or more than the number ofthe Employee Representatives at the same time in office."8The Planmade no provision for the payment of dues; nor did it provide formeetings of the employees to instruct their representatives,and- nosuch meetings have ever been held.9An employee representative's.term of office expired when he ceased working for the respondent,was transferred to another division,or became a supervisory em-ployee.The Plan also provided that the respondent should appoint"a special representative.. .who shall keep the Management inManagement in negotiations with such Representatives." Thisspecial representative was entitled to attend meetings of the JointCommittee but couldnot vote.Meetings of the Joint Committeewereheld once a month. ThePlan provided that:For the time necessarily occupied through actual attendance,at regular or special meetings or conferences held pursuant tothe plan, theEmployee Representatives shall receive from theCompany, paymentcommensuratewith theirrespectiveaveragerates.The testimony,of Meeks shows that thevotewas not by written ballot.°Under the Plan employees in a supervisory capacity were allowed neither to vote foremployee,representative nor to serve in such capacity.With thisexception employeesfor 60 days or more prior to nominations were entitledto vote atnominations and elec-tions and any employee for a year prior to the nominations who was 21 years of age ormore and a United States citizen was eligibleto,election as an employee representative.Nominations and elections were to be held by secret ballot during July in accordance withrules and regulations prescribedby the JointCommittee and with only such assistancefrom the Management as may be requested."4 Gorman estimated the cost of the printing between$10 and $15.° In practicethe respondent appointed seven management representatives.° It appears,^however,that certain employees in the various divisions have met irregularlyto bring before their employee representatives"matters of mutual interest." TRANSUE. &- WILLIAMS STEEL-.FORGING- CORPORATION911The Company shall provide a suitable place " for meetingsof the Joint Committee; and the Company "shall defray suchexpenses as necessarily shall be incident to the discharge ofduties of Representatives under the Plan, when approved by amajority of the Joint Committee.The Plan 'stated that its purpose was "to give to the employeesa voice equal with that of the management ... in consideration ofallquestions -relating to rates of pay, rules; working conditions,health, safety,- hours of labor and other similar matters of mutualinterest ..."With respect to grievances, the' Plan provided thatany employee could ultimately refer. "any matter which in [his]opinion requires adjustment" to the Joint Committee, either in per-son or through an employee representative of his voting division.loIn the-event that the Joint Committee failed to effect a settlement"of- the grievance, it could by 'majority vote "niake a decision as towhat in its opinion such settlement should be." In case. it. failedto reach a decision, the dispute could be submitted to arbitrationthe -employee representatives consented thereto..-The respondent was.at 'all times entitled under the terms of the,Plan to cast as many votes at meetings of the Joint Committee, astherewere employee - representatives in office, irrespective of the,number "of its. representatives present at a meeting.'1Amendmentsto the Plan could be made "at any meeting- of the Joint Committeeby two-thirds vote of all the votes which under the Plan could, becast at such meeting, if the entire number of Employee Represents-.tives whom ^ the employees shall then be entitled -under the plan tohave were present- thereat."-B. The 1934amendments to the Plan and its operationAbout June 1934,12 the name of the Joint Committee was changedto the Works Council and the name of the organization under thePlan was changed to Transue&Williams Steel Forging Corporationio Such matters,.according to the Plan,were to be taken up,first,with the DepartmentHead, second,'. With the Management's Special Representative, and third, "with the worksManager,."who shall endeavor to effect a settlement or, with the approval of such employeeor Employee Representative, as.the case maybe, refer the matter to the Joint Committee.":"The Plan provided that each representative should be free to discharge his dutiesin an independent manner without fear that his relations with the respondent "may beaffected in the least degree.As a, protection against possible discrimination for suchindependent action each representatives-was given the right to take the question "to anyof the superior officers,to the Joint Committee-and to the President of'the Company."Ifno satisfactory remedy'Was thus obtained the representative then had a right toappeal to the State"Department of Labor or to the Secretary of Labor of the UnitedStates."'-The printed copies of this amended plan were dated'June 25, 1434'." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks Council.13The Plan, was also amended at this time to deletethe :provisions whereby (a) the respondent was to "pay employeerepresentatives for time' spent in Plan meetings, (b) provide ameeting place for the Joint Committee, and (c) defray whateverexpenses representatives incurred in the discharge of their duties,"when approved by a majority of the Joint Committee." 14At thesame time the following provisions were added to the Plan :A majority. of Employee Representatives together with amajority ofManagement Representatives shall- constitute a..: quorum at meetings of the Council and its committees.Employee ' Representatives and Management Representativesshall have. equal voting power and [a] two-third vote shall benecessary to decide any' question.The respondent had approximately 500 copies of the Plan, asiznended, printed at its expense and distributed the printed copiesamong,itsemployees until some time in 1935 when the supply wasexhausted.The Plan, as amended, has continued to function' in substantiallythe same manner that it did when it was originally adopted. Theannual. elections of employee representatives have continued to beheld ' on the respondent's property during working hours. The re-spondent has continued to furnish the Plan with the necessary spacean employee is on duty when an election is held, the respondent hascontinued to permit him to leave his work long enough to vote withouta deduction in pay.Under the provision in the Plan that "the Works Council shallelect its own officers," Hess, the respondent's maintenance superin-tendent, was elected chairman of the Joint Committee at its inceptionand has continued in that office until the present time.Meeks, therespondent's personnel director, was appointed by the respondent atthe inception of the Plan as its special representative, and has con-tinued in that capacity until the present time.Meeks has also actedas the secretary of the Joint Committee at all times and has keptminutes of its meetings, which are typewritten by his stenographerduring regular working hours.The minutes thus prepared have beenposted regularly on the plant bulletin boards.15'sFor the sake of clarity;we adhere throughout this Decision to the original designa-tions, namely,the Joint Committee and the Plan.1+ The 60-day and 1-year provisions regarding respectively eligibility to vote and tohold office as employee representative,mentioned in footnote6 supra,were also deletedat this time.15Meeks testified that one copy of the minutes was posted on the bulletin board at theforge plant in the main entrance and another at the clock room at-the-stamping plant.In the stipulation regarding the respondent'sbusiness these plants are referred tocollectively as the plant. TRANSUE & WILLIAMS:STEEL' FORGING -CORPORATION.93Although'by one of the amendments 'to the Plan noted abo'e:theprovision that the respondent would furnish a meeting place for 'theJoint Committee was deleted, the respondent has nevertheless per-mitted the Joint Committee to meet regularly in the office of Roy E.Hess, its superintendent of maintenance.Moreover, employee repre-selitatives who attend meetings of the Joint Committee during work-ing hours have continued to receive their regular pay for the timeso spent.The dominant role which the respondent plays in the administrationof the Plan is likewise revealed by the manner in which grievanceshave been dealt with.Hess testified that certain grievances are settledat the meeting of the Joint Committee at which they are brought up,but he said, "when it is a matter of general interest, it is usuallyreferred to the management." The way in which this was done wasdescribed in the following excerpt from Hess's testimony-Q. Tell me how that machinery works.How do you take itup with the management; do you do it, or does somebodyelsedo it? _A. Very often I do it, myself.Q.With whom do youconfer?A. Mr. Gorman.C. Conclusions regarding the PlanIt is clear that the Plan had its inception in employer action.Therespondent's executives and supervisory employees conceived of thePlan, put the Plan into written, form, and then suggested its adoptionto , the employees.There is nothing in the record to indicate thatrespondent suggested it.Since, however, the Act did not become effective until July 5, 1935,the respondent's acts prior to that date do not constitute unfair laborpractices.They give meaning, however, to the respondent's sub-sequent conduct and reveal its attitude with respect to the Plan.16Since July 5, 1935, as has been noted, the Plan has undergone nosubstantial change in operation.The procedure under the Plan'eFor that purpose,the respondent'sprior conduct is clearly material. 'SeeNationalLabor Relations Boardv.PacificGreyhoundLines,Inc.,303 U. S.272, 273;NationalLabor Relations Board v. PennsylvaniaGreyhound Lines,Inc.,303 U. S. 261, 269;National Labor Relations Board v. American Potash d ChemicalCorp.,98 F. (2d) 488,494 (C. C.A. 9), cert. den.,306 U.S. 643;Cudahy Packing Co.v.National Labor Rela-tions Board,102 F.(2d) 745, 747(C.C.A. 8),cert. den.,308 U. S. 565;NationalLabor Relations Board v. CarlisleLumberCo., 94F.(2d) 138, 141 (C. C. A. 9), cert.den., 304 U. S.579;Jeffery-DeWitt Insulator Co.v.National Labor Relations Board,91 F. (2d)134, 135(C.C.A. 4),cert. den., 302U.S. 731 ;National Labor RelationsBoard Y. H. E.Fletcher Co.,108 F.(2d) 459, 461(C. C. A. 1),cert. den.,309 U. S. 678. '04: =DECISIOATS OF :NATIONAL -LABOR-. -RELATIONS TOARP2is such'as to make it incapable of functioning as a genuine collectivebargaining agency.Under the Plan, the employees are limited tochoosing fellow employees as employee representatives' on the JointCommittee and are therefore deprived of an opportunity to selectexpert outside representatives whom they might desire.Moreover,it is -always within the power of the respondent ; to terminate theservices of an employee representative by discharging him, trans=ferring him to another division, or promoting him to a supervisoryposition. 'Furthermore, by having a number of votes equal to. thenumber of employee representatives on the Joint Committee, therespondent is at all times able to restrain any action which theemployee representatives might desire to take, a restraint, moreover,which is absolute since under the Plan as amended in,1934 a two-thirds vote is required to decide- every question.By the same token,the. employees- (through their employee representatives) are power-less to amend the Plan since such action also requires. a -two-thirdsvote- of the Joint Committee.Since,moreover, the employees havebeen made possible only by the financial- and ,other support whichthe respondent gave it.Although the Plan purports- to,bestow uponthe employees an equal voice with the management in the- consid-eration of questions concerning rates of pay, hours of worli, and otherconditions of employment, the Plan does not in- fact afford such jointcontrol.The respondent not only participates in considering any ac-tion which the governing body under the Plan may desire to take; but,as has been noted, it finally determines what that action should be.As might well be expected in these. circumstances, the respondenthas never offered' its employees, and the Plan has never sought, acollective bargaining contract 17In practice Gorman, the presidentof the respondent, and Hess, its superintendent of maintenance, havethemselves determined matters of general concern relating to ratesof pay, hours of work, and other conditions of employment.Clearlytherefore the Plan does not afford a basis for genuine collectivebargaining.18The respondent contends that its conduct with respect to the Plandoes not violate the Act because -it has never shown an animus17No contention was made at the hearing that any such contract has ever been enteredinto.18Plans of 'employee representation in all essential respects similar to that here in-volved havebeen held to be in violationof the Act.SeeNational Labor Relations Boardv.Newport NewsShipbuilding& Dry DockCo., 308 U. S.241 ;National Labor RelationsBoard v.H. F. FletcherCo.108 F. (2d) .459(C. C. A. 1),cert.denied, 309 U. S. 678 ;Bethlehem Shipbuilding Corporation,Ltd., v. NationalLabor Relations Board,114 F.(2d) 930(C. C. A. 1).' TRANSTJE & WILLIAMS STEEL: FORGING CORPORATION95toward-outside unions or collective bargaining."'There is,no meritincom-patible with genuine collectivebargaining,and the manner of thePlan's inception as well-as its. operationwas such asto identify itwith wholehearted sponsorship- and. support by the -management inthe minds of the employees.We find that since July 5, 1935, . the respondent has dominatedand interfered with the administration of the Plan, and has con-tributed support to it.We find, further, that since the passage ofthe Act, the- respondent has interfered with, restrained,, and coercedits employees in the exercise of the rights guaranteed in-.Section 7of the Act (1) by permitting the Plan to continue in operation withfull- and never disavowedmanagementsupport; (2) by permittingPlan elections and meetings to be held on company time and propertyand otherwise contributing the use of its property and facilities aswell. -as the time of its employees to enable the -Plan to continue inoperation; and (3) by continuing to participate in the managementand- administration of the Plan and continuing to controlits affairsthrough its executives and through-managementrepresentatives onthe Joint Committee.-IV.TIIE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a 'close, intimate, andsubstantial relation to trade.' traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing.commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom.More-over, we shall order the respondent to take certain affirmative actionwhich we deem necessary to effectuate the policies of the Act.We have found that since July 5, 1935, the respondent has dom-inated and interfered with the administration of the Plan and con-tributed support to it. In order to free the employees of therespondent from the employer compulsions engendered by these un-fair labor practices and to eliminate the continuing obstacle whichiuThe record discloses,however,that three charges have been filed against the respond-ent, prior to the'instant case.In all three instances the charges were withdrawn.At thetime of the first charge,the respondent posted a notice suggested by one of the Board'sfield examiners.The notice is still posted on the respondent's bulletin board.None ofthese charges contained 8 (2) allegations.- 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Plan presents to the exercise by the: employees of the; rightsguaranteed in Section 7 of the Act, we shall order the respondentto withdraw recognition from and completely disestablish the Planas the representative of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of pay,hours of employment, and other conditions of employment.The respondent, as has been noted, has dominated and interferedwith the administration of the Plan for a long period of time.Thislong-continued and never disavowed illegal sponsorship and supportnot only violates Section 8 (2) of the Act, but reveals a purpose todefeat the basic rights of self-organization and collective bargainingwhich the Act was designed to protect.The exercise of those rightswas greatly impeded, if not altogether prevented, by the barrier whichthe Plan presented tobona fideself-organization on the part of -therespondent's employees; by the same token, the Plan necessarily in-terferedwith the right of the employees to bargain collectivelythrough a representative of their own choosing.Because of the re-spondent's long-continued unlawful conduct and its underlying pur-pose, we are convinced that respondent may seek to accomplish itsunlawful purpose by unfair labor practices other than those in whichithas engaged and that the danger of the commission of such re-lated unfair labor practices in the future "is to be anticipated fromthe course of [the respondent's] conduct in the past." 20The pre-ventive purpose of the Act will be thwarted unless the terms ofour order are coextensive with the threat. In order, therefore, tomake effective the interdependent guarantees of Section 7, to preventa recurrence of unfair labor practices, and thereby to minimizeindustrial strife which burdens and obstructs commerce,21 and thusto effectuate the policies of the Act, we shall order that the respondentcease and desist from in any manner infringing the rights guaran-teed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Blacksmiths, Drop Forgers, Weld-ers and Helpers, Local 603, affiliated with the American Federation21National Labor Relations Board v.Express Publishing Company,312 U. S. 426.21National Labor Relations Board v.Pennsylvania Greyhound Lines,Inc.et al. 303 U. S.261, 266.The Report of the United States Senate Committeeon Educationand Laboron the National Labor Relations Bill stated, 77th Cong., 1st Sess., Sen. Rep. No. 573 :Practically 70 percent of'the employer-promoted unions have sprung up since thepassage of Section 7 (a) of the National Industrial Recovery Act.The testimonybefore the Committee has indicated that the active entry of some employers intoa vigorous competitive race for the organization of workers is not conducive topeace in industry.It is the wish of the committee to prevent in so far as possiblethe perpetuation of bitterness or strife. TRANSUE & WILLIAMS STEEL- FORGING CORPORATION97of Labor and Transue & Williams Steel Forging Corporation WorksCouncil are labor.organizations, within the meaning of Section 2 (5)of the Act:2.By dominating and interfering with the administration ofTransue & Williams Steel Forging Corporation Works Council, andcontributing support to it, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section R.(2) of the Act.3. - By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof 'law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Transue & Williams Steel Forging Corporation, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of Transue& Williams Steel Forging Corporation, Works Council,' or with theformation' or administration of any other labor organization of itsemployees, and from contributing financial or other support to saidlabororganization or to any other labor organization of itsemployees ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Transue & Williams SteelForging Corporation Works Council as the representative of any ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employment, and completely dis-establishTransue & Williams Steel Forging Corporation WorksCouncil as such representative;433118-42-vol. 36-8 98DECISIONS OF NATIONAL LABOR RELATIONS-'BOARD_,(b).'Post immediately,in conspicuous places throughout its." plantat,Allian,ce,Ohio, and maintain for .a period-of at least--sixty (60)consecutive days from the date of posting,notices to its employeesstating :(1) thatthe respondentwill not'engage in the conduct fromwhich it hasbeen.ordered to cease and desist in paragraphs 1 (a)set forth in paragraph 2 (a) of.this Order;(c)Notify the Regional Director for the EighthRegion in writingwithin ten' (10) -days from the date of this Order what 'steps, therespondent has taken to comply herewith.